oOo Se IND On BP WO NYO

NO NO NO DN NY NH HN HNO NO RR ee ere ee ee ee
Oo ND WN FBP WW NY KF TD OBO FH HDB nH BP W NH KH CO

Case 2:16-mj-00337-MAT Document9 Filed-08/07/19 Page 1 of 2

Magistrate Judge Paula L. McCandlis

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

IN THE MATTER OF THE SEARCH OF: NO. MJ16-337MAT

Instagram Account: DGHOSTBARBER187 MOTION REQUESTING EXTENSION
OF SEAL OF SEARCH WARRANT AND

RELATED MATERIALS

(FILED UNDER SEAL)

 

 

 

 

The United States of America, by and through Brian T. Moran, United States
Attomey for the Western District of Washington, and Thomas M. Woods, Assistant
United States Attorney for said District, respectfully requests that this Court extend the
seal of the search warrant materials in this matter. |

In August 2016, the Court issued a warrant regarding a particular Instagram
account. The Court ordered that the warrant remain under seal until the earliest of the
following: (a) two weeks following the unsealing of any charging document in a matter
for which the warrants were issued; (b) two weeks following the closure of the
investigation for which the warrants were issued; or (c) sixteen months following
issuance of the warrant, unless the Court, upon motion of the government for good cause,
orders an extension of this Order. |

The warrant pertained to an individual believed to be involved in gun trafficking

located in Barbados. That individual is currently in Barbados, and is believed to be still

Motion to Extend Seal — 1 UNITED STATES ATTORNEY

Instagram Account/MJ16-337MAT 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
So Oo SY HN A BP WO HNO

BD NO WN BR HN KN KH NHN KN HH He kK Se Fe Oe S| Sell
eo aT NHN ON FP WN KF OD OO CO DTD HDB NT BP WW NBO K& CO

 

 

Case 2:16-mj-00337-MAT Document 9 Filed 08/07/19 Page 2 of 2

interested in acquiring firearms from the United States, in violation of U.S. law. The
individual does not appear to be aware of the investigation, including that he was
communicating with undercover agents. If the individual were to learn of the warrant, he
likely would avoid coming to the United States (which is likely how he could be
apprehended), and take other steps to frustrate the investigation, including ceasing any
future contact with the undercover agents. In light of these circumstances, the
government respectfully requests that the seal be extended an additional twelve months.

A proposed order is attached for the Court’s consideration.

DATED this 7" day of August, 2019.
Respectfully submitted,

BRIAN T. MORAN
United States Attorney

s/ Thomas M. Woods

THOMAS M. WOODS

Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
Phone: 206-553-7970

Fax: 206-553-0755

E-mail: thomas.woods2@usdoj.gov

Motion to Extend Seal — 2 UNITED STATES ATTORNEY

Instagram Account/MJ16-337MAT 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
